 448DECISIONS OF NATIONAL LABOR. RELATIONS BOARDis required to receive authorization from Richmond before he can pur-chase such rock from outside sources.Though the local managers of-CSP and the mining division have autonomy in execution of laborrelations policies, overall policy, including specifically negotiatingpolicies, is formulated in Richmond.And though the Employer hasdiscontinued the practice of "rolling," whereby employees in one op-,eration could bump employees with less seniority in another opera-tion in times of layoff, it continues to post job vacancies and to permitbidding in on jobs by employees in either operation.This is trueeven with respect to the "operator" classifications of CSP which theEmployer contends require completely different skills than are re-quired of jobs in the mining division. Such positions are filled eitherthrough the bidding in process or by new employees. The Employerhas no special requirements for filling such positions, and its witnessestestified that it takes approximately 6 months to train an employeewithout experience for such position.The percentage of such posi-tions is in any event small, and the great majority of positions ineither division require skills which exist among employees of theother division.Moreover, vacation and insurance benefits continueto be computed on the basis of seniority in either or both divisions.In the light of the foregoing, we conclude that the administrativechanges made in the Employer's operations have not so changed work-ing relationships or functions of employees so as to preclude findingthe unit requested by the competing labor organizations to beappropriate.Accordingly, we find that a unit of the following employees isappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees of the Employer at itsconcentrated superphosphate plant and mining division in Nichols,Homeland, and Clear Springs, Florida, excluding office clerical em-ployees, professional and administrative employees, chemists, en-gineers, department heads, guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]Rickel Bros., Inc.andRetail Clerks Union,Local 34, RetailClerks' International Association,AFL-CIO.Case No. 22-CA-485.August 5, 1960DECISION AND ORDEROn April 4, 1960, Trial Examiner Paul Bisgyer issued his Inter-mediate Report in the above-entitled proceeding, finding that the128 NLRB No. 58. RICKEL BROS., INC.449Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions 2 of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Rickel Bros., Inc., Union, NewJersey, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Retail Clerks Union, Local 34,Retail Clerks' International Association, AFL-CIO, or in any otherlabor organization, by discharging, refusing to reinstate, or in anylike or related manner discriminating in regard to their hire or tenureof employment or any term or condition of employment.(b) In any like or related manner, interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist the above-named orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,and to refrain from any and all such activities except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.1 The Respondent's request for oral argument is hereby denied as,in our opinion, therecord, exceptions,and brief adequately present the positions of the parties2 The Trial Examiner recommended that a broad cease-and-desist order run againstRespondent,and that Respondent post copies of the notice herein at Respondent's storeslocated in Succasunna,Union, and Paramus, New Jersey. The Respondent has exceptedthereto.In view of the fact that Respondent's discriminatory activity was directedsolely toward employee Strafford Nicolas and occurred solely at the Succasunna store,we find merit in Respondent's exceptions in this regard and shall accordingly limit thescope of the Order herein. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Strafford Nicolas immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of earning suffered by reason of the discrimination againsthim, in the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and, upon request, make available to the Board, orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpay dueand the right to reinstatement under the terms of this Order.(c)Post at its store in Succasunna, New Jersey, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Twenty-second Region,shall, after being signed by Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insurethat said notice is not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Twenty-second Region,in writing, within 10 days from the date of this Order, what steps ithas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar asit alleges that the Respondent violated Section 8(a) (1) of the Actby threatening employees with discharge or other reprisals because oftheir union membership or activities.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of,Appeals,Enforcing an Order"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Retail Clerks Union,Local 34, Retail Clerks' International Association, AFL-CIO,or any other labor organization, by discharging or refusing toreinstate any of our employees, or in any like or related mannerdiscriminating in regard to their hire or tenure of employment,or any term or condition of employment. RICKEL BROS.,INC.451WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization, to form organizations, to join or assist theabove-named or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and allsuch activities except to the extent that such right may be af-fected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE wnLL offer Strafford Nicolas immediate and full reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and makehim whole for any loss of pay suffered as a result of the dis-crimination against him.All our employees are free to become, remain, or refrain from be-coming or remaining members of Retail Clerks Union, Local 34, RetailClerks' International Association, AFL-CIO, or any other labororganization, except to the extent that such right may be affected byan agreement requiring membership in a labor organizationas a con-dition of employment as authorized in Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and Disclosure Actof 1959.RICKELBROS., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThisproceeding,with the above partiesrepresented, was heardbefore the dulydesignatedTrial Examiner in Newark, New Jersey, on February8 and 9,1960, oncomplaintof the GeneralCounsel and answer of Rickel Bros., Inc., herein calledthe Respondent.The issues litigated were whether theRespondent,in violation ofSection 8(a)(3) and(1) of the National LaborRelationsAct, discriminatorily dis-charged an employee,StraffordNicolas, because of his unionactivity and whether theRespondent engaged inother conductin violationof Section8(a)(1) ofthe Act.'At the close of thehearing, the Respondent moved to dismiss the complaint.Ruling1In its answer,the Respondent also alleged as an affirmative defense that Retail ClerksUnion, Local 34, filed the charges herein only "unfairly to influence"the employees tosupport it in the representation proceeding then pending before the Board.The Respond-ent's brief to the Trial Examiner is silent with respect to this defenseObviously, theUnion's alleged reason for filing the charges cannot affect the merits of the allegeddiscriminatory, discharge. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDon this motion was reserved and is now disposed of in accordance with the findingsand conclusions made below.Briefs were received from the General Counsel andthe Respondent which have been carefully considered.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New Jersey corporation, is engaged in the business of selling atretail plumbing, electrical, painting, carpentry, and other related supplies and toolsfor "do-it-yourself" home maintenance repairs and construction. It operates a retailstore in each of three cities in New Jersey-Union, Paramus, and Succasunna.Theevents herein involved occurred at the Succasunna store.During the past year, theRespondent purchased goods for its three stores which were shipped directly fromoutside the State of New Jersey valued in excess of $800,000.During the sameperiod, its gross volume of business at these stores exceeded $2,000,000.Accordingly, I find that the Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and I find, that Retail Clerks Union, Local 34, Retail Clerks'International Association, AFL-CIO, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. DiscriminationThis case presents the familiar factual question of whether an employer dischargeda union adherent because of his union activities, as the General Counsel alleges, orfor cause, as the employer contends. Since it is a rare case-which this is not-wheredirect evidence of discriminatory motivation is available, determination of thisquestion must rest upon the facts leading to and the circumstances surrounding thedischarge.21.The eventsIn July 1959, the Union began to organize the Respondent's employees at its threestores.3At the Succasunna store, the Union succeeded in enlisting the active supportand assistance of employee Strafford Nicolas 4 in soliciting membership from theemployees there employed.On August 21, the day before Nicolas' discharge, Nicolas discussed the Unionwith Frieda Moeck, a cashier in the Succasunna store, and asked her to join, as hehad been doing with respect to other employees.Receiving a negative reply, Nicolastold her that he supposed that she just wanted "to get in on the gravy end of it,"apparently meaning thereby that she probably desired the benefits of unionizationwithout joining.Moeck testified that, after thinking the matter over for a shortwhile, she informed Assistant Store Manager Joseph Fleischman, concededly asupervisor, that Nicolas had solicited her membership in the Union and requestedFleischman's advice as to whether or not to join.Moeck further testified thatFleischman told her that she had to make her own decision.Thereafter,Moeckjoined the Union.Fleischman's testimony varied from Moeck's in that he testifed that Moeck hadtold him that Nicolas and Edward Randolph, another store salesman who was notdischarged, had solicited her.However, in two pretrial affidavits given to a- Boardagent, dated September 16 and October 8, 1959, Fleischman stated that Moeckhad informed him that an employee who was not named had solicited her to jointhe Union and in the latter affidavit, Fleischman, in addition, specifically stated thatMoeck did not mention Nicolas' name. In view of the inconsistency between Fleisch-man's testimony and his statements in the pretrial affidavits, I do not credit histestimony, and find, as Moeck, who impressed me as a thoroughly credible witness,testified, that she did not tell Fleischman that Randolph had also solicited her,9N L R B vSouthern Desk Company,246 F.2d 53,54 (C A 4).8There is also evidence that a local of the Teamsters Union was similarly engaged inorganizationalactivityat the same time.4At different times during the hearing,Strafford Nicolas was erroneously referred toas Mr. Strafford. RICKEL BROS., INC.453.Fleischman further testified that, prompted by his conversation with Moeck, heimmediately summoned to his office "each and every employee in the store, or mostof all of them," 5 individually and "told them that under no consideration [sic] cananyone direct another to join any organization under coercion or under threat thatthey will be penalized in any respect.As far as each and every one of you is con-cerned . . . you will have to use your own free will." In these conversations,Fleischman also testified that he told the employees that anyone who threatenedanother employee or caused him to join a union against his will would be broughtup on charges by the National Labor Relations Board.He, however, deniedthreatening employees that they would be discharged for such conduct.EmployeesEdward Randolph and Bruno Bologmni testified concerning Fleischman's remarksabout coercive solicitation.However, contrary to Fleischman's testimony, Ran-dolph also testified that Fleischman warned him that the offending employee would bedischarged, and Bolognini testified that Fleischman told him that if the main officelearned about the coercion, there would be "serious complications or repercussions." 6No evidence was adduced at the hearing that any employee had actually engagedin coercive conduct.The only testimony relating to complaints about such coercionwas that given by Assistant Manager Fleischman ,to the effect that Moeck informedhim when she sought his advice about joining the Union that Nicolas and Randolphtold her that if she did not join then and the Union came in she would be requiredto pay an exorbitant initiation fee later.Moeck, however, not only denied, as indi-cated above, that Randolph had solicited her, but also expressly denied that Nicolashad made such a statement to her.Although on cross-examination Moeck also testi-fied that she could not recall telling Fleischman that Nicolas had warned her abouta higher initiation fee, I am persuaded from her entire testimony and the fact that sheapparently had no reason falsely to accuse Nicolas that Moeck did not inform Fleisch-man that Nicolas had threatened her with payment of an exorbitant initiation fee. Itherefore do not credit Fleischman's contrary testimony.Moreover, in view ofFleischman's prior inconsistent statements and unreliable testimony, I find, as em-ployees Randolph and Bolognini testified, that Fleischman threatened to dischargeemployees or subject them to other discipline for coercive solicitation.On August 22, the day following Fleischman's conversations with Moeck and otheremployees, Store Manager Paul Syby discharged Nicolas under the circumstancesrelated below.The Respondent contends that it did so because of an accumulationof errors and other shortcomings on Nicolas' part which came to a head when hemade a serious error in connection with the sale of a water pump to a Mr. Genaroon August 21.2.Nicolas' employment and dischargeThe Respondent hired Nicolas as a salesman about December 1958 at its Unionstore with the intention of transferring him to its Succasunna store which was sched-uled to be opened shortly thereafter.Nicolas had some 30 years' experience in theplumbing, heating, pump, sheet metal, and related lines, during which time he hadbeen in business for himself. In fact, Manager Paul Syby acknowledged that he him-self hired Nicolas because of this background which he regarded as being extremelyvaluable in Respondent's operation which catered to a "do-it-yourself" clientele.Ascontemplated, Nicolas was transferred to the Succasunna store when it opened and,until his discharge, worked in the plumbing and heating department where he waitedon customers, laid out and estimated jobs for them, and made suggestions. Inaddition, as the only experienced employee in the department, he assisted and gaveadvice to other salesmen in connection with their transactions with customers.Nicolas worked on his job until August 22 when he was discharged.He testifiedthat about 3 o'clock in the afternoon of that day Manager Syby approached himin the plumbing department, told him that Mr. Rickel and he were disappointedin his work, and, without giving him any details or the immediate cause for his(Syby's) action, discharged him, stating that he could finish out his shift or leaveimmediately.Nicolas further testified that he then smiled and remarked that hedid not think that he was being terminated because of his inefficiency and nothingmore was said. Syby, on the other hand, testified, in substance, that he had long5 At that time, there were about 15 full-time and 6 part-time employees employed inthe Succasunna store.9Employee Albert J. Fuge credibly testified, without contradiction, that after Fleischmansummoned him to his office, Fleischman told him that union literature was being dis-tributed in the store and that such distribution was not allowed on company propertyand would not be tolerated.577684-61-vol. 128-30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen dissatisfied with Nicolas'errors and shortcomings so that when he learnedthatNicolas had sold wrong pumping equipment to a customer named Genaro,it brought matters to a head,and that he alone then decided to discharge Nicolas.Accordingly,Sybytestified,he told Nicolas about 7 o'clock that evening that, inview of the Genaro incident and considering Nicolas' past "work habits," he couldno longer continue him in the Respondent's employ. Stressing the importance of theGenaro incident in his decision,Syby further testified,"How could I help but men-tion"the incident to Nicolas at the time of his dismissal.However,when con-fronted on cross-examination with his pretrial affidavit he had given to 'a Boardagent on October 8, 1959, in which he stated that at the time of Nicolas' discharge,he didnotdiscuss the Genaro incident with him,Syby testified,"Under the cir-cumstances,...[he could not]contradictwhat'son that statement";itwould becorrect.In view of Syby's inconsistent statements and his later retraction,I do notcredit Syby's conflicting testimony7but accept Nicolas' version of the circumstancesof his discharge.With respect to the Genaro incident, Nicolas testified without contradiction thaton August 21, 1959,one of the salesmen referred a customer named Genaro tohim; that he thereupon waited on Genaro who told him that he wanted a well pumpto be used at a depth of 60 feet in a 90-foot well; that based on this information hesold Genaro a one-half horsepower pump, model CJS 4 (also knownas CJX 4),and wrote out a sales slip in which the unit was described as "C-J-S-4." 8It is alsoundisputed that,after paying for the merchandise thus purchased,Genaro receiveddelivery from the warehouseman of a carton containing the CJS 4 pump and a jetassembly No. 55433.It appears that the manufacturer packaged these items togetherin one carton.According to the uncontradicted testimony of Donald F.Jaeger,formerly employed by the Respondent as a warehouseman who filled Genaro's order,the notation CJS 4 was written on the outside of this carton.When Genaro un-packed the pumping equipment at his home, he discovered that he had been giventhe wrong jet assembly for his purposes.He thereupon complained to the Respond-ent and on the following day, August 22, he returned the equipment.Since thecorrect jet assembly had to be ordered,Genaro refused to wait and his money wasrefunded.Although the manufacturer packaged the CJS 4 pump with a No. 55433 jetassembly, its catalog,which Nicolas and other salesmen customarily consulted intheir work, specifies that the No. 55433 jet assembly is used with CJX 3 pumps,which have one-third horsepower.9For the 60-foot depth installation required byGenaro,the manufacturer's catalog concededly calls for jet assembly No. 55465.It thus appears that,whatever might have been Nicolas' error,the inclusion ofNo. 55433 jet assembly in one package with a CJS 4 pump was not indicated bythe manufacturer's catalog.7Manager Syby also demonstrated that he was not a credible witness when he testifiedon voir dire and cross-examination that Company Exhibit No.5, a certain compilation ofrecords,was prepared at his request by the Respondent's bookkeeper a week before thehearing herein,although it was actually prepared months before,in September 1959, andnot at his instance.However, on redirect, he corrected himself and stated that he assumeditwas a week ago when the compilation was made because it was then that he had firstseen it but did not know when it had actually been made. Syby's unreliability as a wit-ness was further shown by his testimony,that he overheard; Nicolas' telephone conversa-tion with Genaro when Nicolas told Genaro that lie could get him a certain jet assemblyfor his pump, which was not in stock, the following MondaySyby also testified that hethen told Nicolas, "whether he heard me or not," that it would normally take 10 days to2weeksHowever, in his pretrial affidavit,Syby did not mention the above telephoneconversation but stated that Assistant Manager Fleischman complained to him thatNicolas had made promises to Genaro to get the jet assembly in a few days.Nicolasdenied any recollection of having had the telephone conversation to which Syby testifiedUnder the circumstances, and in view of Nicolas'entire testimony on the subject, I findthat the telephone conversation in question never took place.8Other supplies were also purchased and described in the sales slip, which are notinvolved in this case.It appears that after the sale and delivery of the merchandise were completed, AssistantManager Fleischman inserted on the sales slip jet assembly number 55433 for book-keeping purposes.9Respondent'GeneralManager Bryan.used with CJS 3 or CJS 4 pumps.However, only the latter pump,could be used in a60-foot installation,which Genaro required RICKEL BROS., INC.455The Respondent presented testimony to the effect that Nicolas did not followinstructions by failing to designate separately on the sales slip the appropriate jetassembly number, i.e.,No. 55465,and that this jet assembly was not carried in stockin any of its stores and had to be specially ordered.Nicolas, on the other hand,testified that the CJS 4 description of the unit was sufficient to include the appro-priate jet assembly and that it had always been his practice at the store to writethe order in that fashion.However,the manufacturer's catalog shows that a CJS 4pump may be used with differently numbered jet assemblies depending on the typeof installation required.It thus appears that Nicolas probably mishandled theGenaro transaction in failing to specify in the sales slip the particular jet assembly.ioNicolas credibly testified that no one had ever complained to him about theGenaro incident and that,in fact,he had first learned about the substance of Genaro'scomplaint about a month before the hearing in this case from the attorney for theGeneral Counsel-" Indeed,Manager Syby admitted on the witness stand that hedid not give Nicolas an opportunity to explain the Genaro sale, although he wouldnormally give an employee an opportunity to explain an incident on which he(Syby)would base a discharge.As indicated previously,the Respondent also asserts that it had been dissatisfiedwith Nicolas'work performance for some time and that when the Genaro incidentoccurred it was the proverbial straw that broke the camel's back and caused Nicolas'discharge.12In support of its contention,the Respondent refers to a number oferrors made by Nicolas in undercharging customers.However, it is clear that theRespondent did not sustain a financial loss as a result of these errors since theRespondent customarily deducted the amount of these undercharges from Nicolas'earnings and the customers reaped the benefits of such errors.Moreover,althoughNicolas did not protest the deductions,the record is not entirely clear that all theundercharges were due to Nicolas' inefficiency.13Finally, according to Nicolas'uncontradicted testimony,which I credit, no Respondent official or supervisor everthreatened him with discharge if his pricing errors continued.Indeed,ManagerSyby himself admitted that he never warned Nicolas that he was subject to dismissalunless he improved.As additional proof of Nicolas'alleged inefficiency,theRespondent presentedevidence that it was required to make refunds on sales made by Nicolas.However,Manager Syby admitted that refunds are common in its business;that every sales-man has refunds and returns on merchandise they sell;and that customers returnpurchases for a variety of reasons unrelated to a salesman's errors, such as, personaldissatisfaction,defective merchandise,overpurchases,or lack of need. In the caseof Nicolas,Syby could point to only one instance of a refund due to an allegederror on Nicolas'part other than the Genaro incident,and that was made on July12, 1959, for a 60-cent overcharge to a customer.It is obvious that the Respondentisgrasping at weak reeds in its reliance on refunds as evidence of Nicolas'shortcomings.The Respondent also gave testimony regarding Nicolas' alleged mishandling ofa sale of base kitchen cabinetsnand a formica counter top to a customer named Frey10 It appears that No. 55465 jet assembly would have had to be ordered specially forfuture delivery if Genaro were willing to wait that longu Nicolas testified that on August 22 when he reported for work, the warehousemansimply told him that Genaro had complained to the Companyla Although Manager Syby testified on direct examination,as the Respondent contends,that it was the Genaro incident that precipitated the discharge,he nevertheless in-consistently stated on cross-examination that had the Genaro incident not occurred hewould have discharged Nicolas for another incident which came to his attention earlierthat day involving Nicolas' alleged mishandling of a customer's order for a copper drain-age fitting.Syby did not recollect discussing this matter with Nicolas. It also appearsthat this matter was not mentioned in Syby's direct testimony or in his pretrial affidavitor at the time of Nicolas'termination.I,accordingly,do not credit Syby's testimony'$ See, for example,Nicolas testimony concerning the sale of a toilet closet combinationwherein Nicolas was charged with the price of the toilet seatNicolas explained thatfrom the way the item was displayed and the price marked he reasonably assumed thatthe price included the toilet seat and no one at that time told him otherwiseAlthough there is evidence that Nicolas made more pricing errors than other salesmen,lie credibly testified,without contradiction,that he wrote at least 7 out of every 10 salestickets in his department for the 3 months preceding his discharge.Moreover, salestickets are not necessarily written by salesmen in other departments,as, for example,the paint department,so that the occasion for pricing errors are not the same throughoutthe store or for all salesmen 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDon July 8, 1959, more than 6 weeks before Nicolas' discharge.Respondent GeneralManager Bryan testified that Nicolas erred in not giving Frey an allowance for thecounter top which normally was sold as part of the unit with the cabinets, since thecustomer ordered a custom-made top, and that Nicolas violated the Respondent'sinstructions inmaking measurements for the customer for the custom-made top.Nicolas, on the other hand, denied, in effect, knowledge that the cabinets couldbe sold without the top or that he was so informed by management.He alsodenied that there was any prohibition against making measurements for customersand testified, without contradiction, that, in fact, Manager Syby and Assistant Man-ager Fleischman had on many occasions sent him out to make measurements forcustomers.He further testified that Frey complained that the counter top theRespondent delivered to him was warped.Whether or not Nicolas acted improperlyin connection with the Frey sale, it is significant that he was not reprimanded forhis conduct, much less threatened with discharge.3.Concluding findings concerning discriminationIt is axiomatic that an employer may discharge an employee for cause or evenno cause at all provided it is not for union membership or activity It is equallysettled law that the existence of-"A justifiable ground for dismissal is no defenseif it is a pretext and not the moving cause." 14In the present case, it is admitted that immediately upon learning from employeeMoeck that .Nicolas had solicited her to join the Union, Assistant Manager Fleisch-man was prompted to, and did individually, summon to the privacy of his officepractically all the employees of the Succasunna store and warned them that noemployee may coerce another employee into joining the Union. In these circum-stances, and in view of the fact that there is no credible evidence that any employeehad been actually coerced or that Fleischman was informed of such coercion,Fleischman's remarks plainly have more meaning than a simple explanation ofemployees' statutory rights.In my opinion, they reveal a subtle concern and dis-satisfactionwith union activity of the Respondent's employees, although the re-marks themselves do not constitute unfair labor practices.That the Respondent,and particularly Manager Syby, who shared his office with Fleischman, was awareof Nicolas' solicitation of Moeck, is not denied.15I am not impressed with the Respondent's contention that it was not motivatedby Nicolas' union activity in discharging him, and that it was the Genaro incidentthat precipitated the discharge.Although Manager Syby originally stated on thewitness stand that he mentioned this incident to Nicolas at the time of the dismissalbecause, as he testified, "How could I help but mention it," and normally he wouldgive an employee pan opportunity to explain the basis of the contemplated discharge,he retracted this testimony when confronted with his contradictory pretrial affidavitand, in effect, admitted the truth of the affidavit. It appears to me that Syby didnot give Nicolas this opportunity to explain, but instead summarily discharged himwithout prior warning, because the Genaro incident was not the true cause thattriggered the discharge.Although Nicolas probably mishandled the Genaro sale,I am persuaded that it was the recently acquired knowledge of Nicolas' union solici-tation that precipitated his dismissal and that the Genaro incident was only apretext to rid itself of an active union adherentThe fact that the Respondent re-tained other union supporters in its employ does not exculpate it for the discrimina-tion against Nicolas.icAs for Nicolas' alleged history of inefficiency, it is clear from the Respondent'sadmissions and contention that it did not regard this asserted inefficiency to be soserious as to warrant terminating Nicolas who was the only employee in the Re-spondent's plumbing department with the background and experience so valuablein its business.Significantly, the record shows that at no time was he warned orthreatened with dismissal unless he improved his work.In view of the foregoing, and upon the entire record in the case, I find that theRespondent discriminatorily discharged Nicolas because of his union activity andthereby violated Section 8(a)(3) of the Act. I further find that, by this conduct,14N L.R.Bv SoloCup Company.237 F. 2d 521, 525 (C.A.8) ;Wells, Incorporated v.N.L It B.,162 F 2d 457, 460 (C A 9).16AssistantManager Fleischman testified that he informed Manager Syby about hisconversations with the employees the same day he held them11N.L R B. v W. C. Nabors d/b/a W. C. Nabors Company,196 F. 2d 272, 276 (C A. 5) RICKEL BROS., INC.457the Respondent interfered with, restrained,and coerced employees in violation ofSection 8 (a) (1) of the Act.B. Independent interference,restraint,and coercionThe complaint also alleges that the Respondent,through its agent, Assistant StoreManager Fleischman, threatened its employees with discharge or other reprisals ifthey became and remained members of the Union, or gaveassistanceor support toit.As there is no evidence to sustain this allegation,I shall recommend dismissalof such allegation.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, which occurredin connection with the operations of the Respondent described in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.I have found that the Respondent discriminated in regard to the hire and tenureof employment of Strafford Nicolas. I will therefore recommend that the Respond-ent offer him immediate and full reinstatement to his former or a substantiallyequivalent position, without prejudice to his seniority or other rights and privileges,and make him whole for any loss of earnings he may have suffered by reason ofthe Respondent's discrimination against him, by payment to him of a sum of moneyequal to that which he normally would have earned from the date of his dischargeto the date of the Respondent's offer of reinstatement, less his net earnings duringsaid periodBackpay shall be computed on a quarterly basis in the manner estab-lished by the Board in F. W.Woolworth Company90 NLRB 289, 291-294.In view of the nature of unfair labor practice herein found which, as the FourthCircuit Court of Appeals observed, "goes to the very heart of the Act," 17 thereexists the danger of the commission of other unfair labor practices proscribed bythe Act.Iwill accordingly recommend that the Respondent cease and desist fromin any other manner infringing upon the rights guaranteed employees by Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Retail Clerks Union, Local 34, Retail Clerk's InternationalAssociation, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.Rickel Bros., Inc., is an employer within the meaning of Section 2(2) ofthe Act3.By discriminating in regard to the hire and tenure of employment of StraffordNicolas, thereby discouraging membership in the above-named Union, the Re-spondent has engaged in and is engaging in unfair labo1 practices within the mean-ing of Section 8(a)(3) of the Act.4.By the foregoing conduct, the Respondent interfered with, restrained, and co-erced employees in the exercise of the rights guaranteed by Section 7 of the Act,and has thereby committed unfair labor practices within the meaning of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act6.The Respondent did not violate Section 8(a)(1) of the Act by threateningemployees with discharge or other reprisals because of theirunionmembershipor activities.[Recommendations omitted from publication.]17N L R.B. v. EntwistleMfg. Co ,120 F. 2d 532,536 (C.A. 4),